Citation Nr: 0819795	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of shrapnel fragment wound of the left leg.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.   His awards and decorations include the Combat 
Infantryman Badge and the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

According to the August 2006 rating decision, the RO reopened 
the veteran's service-connection claim for PTSD; however, the 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO, in the current appeal, has 
reviewed this claim on a de novo basis, the current PTSD 
issue before the Board is as reflected on the title page of 
this decision.

Herein, the Board ultimately finds that new and material 
evidence has been submitted to reopen the veteran's service 
connection claim for PTSD.  The reopened claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC


FINDINGS OF FACT

1.  The veteran's service-connected residuals of shrapnel 
fragment wound is manifested by a linear, superficial scar 
measuring 8 cm x 1 mm, located on the medial gastrocnemius 
area of the left leg; such superficial scar does not cause 
functional impairment, nor is it unstable, or painful on 
objective examination.

2.  The veteran has not submitted evidence tending to show 
that his service-connected shrapnel wound residuals of the 
left leg require frequent hospitalization, are unusual, or 
cause marked interference with employment.

3.   In a November 2000 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a service connection claim for PTSD; the veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.

4.  Evidence received since the November 2000 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of shrapnel fragment wound of the left leg are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.118, 4.123, 4.124, 4.124a, Diagnostic Codes 7801-7805 
(2007).  

2.  A November 2000 rating decision declining to reopen a 
service connection claim for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000, 2007).

2.  Evidence received since the November 2000 rating decision 
declining to reopen a service connection claim for PTSD, is 
new and material, and the veteran's service connection claim 
for pertinent disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The RO sent subsequent 
VCAA notice in May 2006.  These letters informed the veteran 
of what evidence was required to substantiate the increased 
rating claim, and of the veteran's and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records, service personnel records, and VA medical 
evidence.  The veteran was afforded a VA medical examination 
in February 2006.  According to a "VCAA Notice Response" 
form, received in May 2006, the veteran checked the box 
indicating that he had no other information or evidence to 
give VA to substantiate his claim, and that VA should decide 
his claim as soon as possible.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The July 2007 statement of the case, and in a November 2007 
supplemental statement of the case listed the applicable 
diagnostic codes and disability ratings for residuals of 
shrapnel fragment wound of the left leg, which the veteran 
reasonably could be expected to understand to support his 
claim.  In correspondence (his substantive appeal and notice 
of disagreement) submitted in March and August 2007, the 
veteran indicated that his shrapnel wound was symptomatic.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support the claim.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of shrapnel wound, 
left leg, are currently evaluated as noncompensably 
disabling, under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Diagnostic Code 7805 provides that scars may be rated for 
functional impairment.  In addition to Diagnostic Code 7805, 
the Board will also consider all other potentially applicable 
provisions for rating scars.

Potentially available diagnostic codes include Diagnostic 
Codes 7801-7804.  38 C.F.R. § 4.118 (2007).  Diagnostic Code 
7801 applies to scars, other than head, face, or neck, that 
are deep or that cause limited motion when an area or areas 
exceed six square inches.  Id.  Diagnostic Code 7802 applies 
to scars, other than the head, face or neck that are 
superficial and do not cause limited motion, that occupy an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  Id.  Diagnostic Code 7803 applies to superficial 
scars that are unstable.  Id.  Diagnostic Code 7804 applies 
to superficial scars that are painful on examination.

The veteran essentially asserts that his shrapnel wound 
residuals of the left leg are more severe than contemplated 
by the noncompensable evaluation currently assigned.

Evidence relevant to the severity of his scar includes a 
February 2006 VA examination report.  According to such 
report, the veteran underwent a VA "scars" examination, at 
which time he reported pain in the affected area.  On 
examination, there was a linear wound measuring 8 cm x 1 mm, 
located on the medial gastrocnemius areas of the left leg.  
There were no adherences to the underlying tissue.  The 
texture of the skin was not irregular, atrophic, shiny, or 
scaly.  The scar was not unstable.  There was no elevation or 
depression of the surface contour of the scar upon palpation.  
The scar was superficial (not deep).  There was no evidence 
of inflammation, edema, or keloid formation.  There was also 
no disfigurement, or limitation of motion caused by the scar.  
Diagnosis was shrapnel fragment wounds in the left leg with 
no functional deficits seen on examination.  

VA medical evidence dated during the appeal period does not 
show treatment for the veteran's shrapnel scar on the left 
leg.
On review, the Board finds that the medical evidence of 
record does not support a compensable evaluation for service-
connected residuals of shrapnel wound of the left leg.  In 
this regard, the medical evidence reflects that the residual 
scar does not cause functional limitation.  As such, a higher 
evaluation under Diagnostic Code 7805 is not appropriate.  

Moreover, findings from the February 2006 VA examination show 
the veteran's scar to be superficial, stable, and not painful 
to palpation.  Thus, a compensable evaluation under either 
Diagnostic Code 7803 or 7804 is not warranted.  

The February 2006 VA examination report also demonstrates 
that the veteran's scar on the left leg does not cause 
limited motion, and does not measure 144 sq. inches (929 sq. 
cm.) or greater.  As noted, the scar measures 8 cm x 1 mm.  
Accordingly, a compensable evaluation under Diagnostic Codes 
7802 is not warranted.  

The veteran was also diagnosed with myositis of the trapezius 
on February 2006 VA "muscle" examination, and he relates 
such disability to service.  However, the Board notes that 
the RO has already denied the veteran's service connection 
claim for myositis in a March 1991 rating decision, and that 
decision is final.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for a 
compensable evaluation for the veteran's service-connected 
residuals of shrapnel wound of the left leg.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).  
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected shrapnel wound residuals, 
or otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action. VAOPGCPREC 6-96 (1996).


III.  New and Material Evidence Claim

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for PTSD, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his PTSD claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

By way of procedural history, the RO, in a March 1991 rating 
decision, denied service connection for PTSD on the basis 
that there was no evidence showing that the veteran had been 
diagnosed with PTSD.  The veteran did not appeal this 
decision and it became final.  38 U.S.C. § 4005 (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

In October 2000, the veteran sought to reopen his service 
connection claim for a "nervous condition."  The RO 
essentially treated his claim as a claim for an acquired 
psychiatric disability, to include PTSD.  

In a November 2000 rating decision, the RO declined to reopen 
the service connection claim for an acquired psychiatric 
disability, to include PTSD.  The veteran filed a notice of 
disagreement in March 2001, and the RO issued a statement of 
the case in the same month.  However, the veteran did not 
perfect an appeal, and the November 2000 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2007).

In May 2006, the veteran sought to reopen his service 
connection claim for PTSD. As noted in the introduction, the 
RO, in an August 2006 rating decision, reopened the claim for 
PTSD, but denied it on the merits.  The August 2006 rating 
decision is the subject of the instant appeal.

Based on the procedural history outlined above, the last 
final denial of PTSD was issued by the RO in November 2000.  
Thus, the veteran's service connection claim may be 
considered on the merits only if new and material evidence 
has been received since the time of the November 2000 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's service connection claim 
for PTSD was originally considered in March 1991, and it was 
denied because there was no evidence of a PTSD diagnosis.  At 
the time of the March 1991 rating decision, the record 
contained the veteran's service medical records and VA 
medical evidence.  The record before the RO at the time of 
the November 2000 rating decision still contained no evidence 
of a PTSD diagnosis.

Evidence received since the November 2000 rating decision 
includes additional VA medical evidence, and the veteran's 
contentions.  

On review, the Board finds that new and material evidence has 
been received since the November 2000 rating decision 
sufficient to reopen the service connection claim for PTSD.  
In this regard, the newly received medical evidence 
substantially differs from the previously received records in 
that it shows a diagnosis of PTSD.  Specifically, an August 
2007 VA treatment record shows a diagnosis of chronic PTSD.  
Accordingly, the Board finds that the evidence received 
subsequent to the November 2000 rating decision, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2007).  It raises 
a reasonable possibility of establishing the claim.  Id.  
Therefore, the newly received evidence is considered new and 
material for the purpose of reopening the service connection 
claim for PTSD.  Thus, the claim is reopened.


ORDER

Entitlement to a compensable disability evaluation for 
service-connected residuals of shrapnel fragment wound of the 
left leg is denied.

New and material evidence has been received to reopen a 
service connection claim for PTSD; to that extent, the claim 
is granted.


REMAND

The Board, herein, has reopened the veteran's service 
connection claim for PTSD.    Prior to analyzing the claim on 
the merits, the Board finds that further procedural 
development is necessary.  

As noted above, the VCAA imposes obligations on VA in terms 
of its duty to notify and assist claimants.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to his service 
connection claim for PTSD.  Although the record contains a 
VCAA letter dated in March 2001 which discusses the veteran's 
PTSD claim, such letter was issued in conjunction with a 
prior claim, rather than the instant claim on appeal.  The 
remaining VCCA notice of record pertains to the veteran's 
increased rating claim being decided herein, as well as a 
pension claim.  As such, the Board finds that the VCAA notice 
with respect to his service connection claim for PTSD must be 
provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should:  (a) Notify the 
veteran of the information and evidence 
necessary to substantiate his service 
connection claim for PTSD.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing for his service connection 
claim for PTSD.

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  Upon completion of the above- 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

 ______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


